Archer, C. J.,
delivered the opinion of this court.
The conveyance from Edwin E. Medford, to Henry Wilcox and wife, and their h.eirs and assigns, and the survivor of them, is unaffected by the act of Assembly, of 1822, chap. 162: in the first place, because it does not create a joint tenancy, and if it does — secondly, because by the use of the term Survivor, ” in the grant, the intention is clearly indicated, that there shall exist a right of survivorship. 2 Blac. Com., 185, Co. Lit., 185b.
DECREE AFFIRMED.